In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐1535 
DANIEL HANSON, 
                                                          Petitioner‐Appellant, 

                                                    v. 

DAVID BETH, KENOSHA COUNTY SHERIFF, 
                                                          Respondent‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                  No. 12‐CV‐408 — J. P. Stadtmueller, Judge. 
                                  ____________________ 

  ARGUED NOVEMBER 15, 2013 — DECIDED DECEMBER 17, 2013 
                ____________________ 

  Before  FLAUM  and  HAMILTON,  Circuit  Judges,  and 
KAPALA, District Judge.* 
    FLAUM,  Circuit  Judge.  Daniel  Hanson  appeals  from  the 
district court’s denial of his petition for a writ of habeas cor‐
pus,  which  challenges  his  state  conviction  for  fleeing  and 
eluding  a  Wisconsin  traffic  officer.  At  his  trial,  Hanson 

                                                 
* Of the Northern District of Illinois, sitting by designation. 
2                                                       No. 13‐1535 

sought  to  introduce  testimony  that  the  police  officer  from 
whom  he  fled  had  a  “confrontational,  aggressive  and  hot‐
tempered”  character,  but  the  trial  court  excluded  the  evi‐
dence  under  Wisconsin’s  analogue  to  Federal  Rule  of  Evi‐
dence  404(a).  Hanson  was  convicted  and  sentenced  to  sixty 
days in jail. He petitioned for a writ of habeas corpus, claim‐
ing that the trial court’s evidentiary ruling abridged his con‐
stitutional  right  to  present  an  effective  defense.  Because  we 
do not find the last state‐court decision addressing this claim 
to  be  contrary  to,  or  an  unreasonable  application  of,  Su‐
preme Court precedent, we affirm. 
                            I. Background 
   On  June  29, 2006, Kenosha County Sheriff’s  Deputy  Eric 
Klinkhammer initiated a traffic stop after he clocked Daniel 
Hanson’s  Ford  Mustang  travelling  15  mph  over  the  speed 
limit. It is fair to say that the stop did not pan out as either 
party might have wished. 
    Upon  coming  to  a  halt,  Hanson  got  out  of  his  vehicle 
waving his driver’s license. Klinkhammer told Hanson to get 
back  into  his  car.  He  testified  that  Hanson  was  yelling  that 
the  officer  “was  taking  his  rights  away  and  that  he  didn’t 
want to be there” and was acting bizarrely. Hanson, howev‐
er, stated that Klinkhammer was the one screaming—“really 
loudly and very frighteningly”—and said that he found the 
situation  disorienting  and  confusing.  Klinkhammer  extend‐
ed  his  police  baton  and  again  ordered  Hanson  to  get  back 
into his vehicle. Hanson finally returned to the driver’s seat. 
Klinkhammer  then  approached  the  car  on  the  passenger 
side, informed Hanson that he had been speeding, and took 
Hanson’s license. 
No. 13‐1535                                                           3

    As Klinkhammer walked back towards his police cruiser, 
Hanson  exited  the  car  a  second  time.  Once  again  the  situa‐
tion became very tense. Klinkhammer re‐brandished his ba‐
ton  and  ordered  Hanson  to  return  to  the  car;  eventually  he 
told  Hanson  that  he  was  under  arrest.  Suddenly,  Hanson 
turned  and  made  a  break  for  his  vehicle.  Klinkhammer 
grabbed  at  Hanson’s  shirt  and  struck  him  with  the  baton. 
However,  Hanson  tore  himself  loose,  got  back  into  the  car, 
and locked the doors. 
    Once  inside  the  car,  Hanson  drove  off  and  called  911  to 
get  directions  to  the  nearest  police  station.  He  told  the  dis‐
patcher that Klinkhammer was endangering his life, and that 
he wanted to find “cooler heads” to defuse the situation. The 
dispatcher told him not to move because backup was on the 
way,  but  Hanson  refused  and  insisted  that  he  did  not  feel 
safe.  Eventually,  the  dispatcher  relented  and  gave  Hanson 
directions  to  the  Pleasant  Prairie  police  station. 
Klinkhammer followed in his cruiser. A witness testified that 
Hanson  was  driving  safely  down  the  highway,  but 
Klinkhammer said that at one point Hanson cut off a vehicle 
while changing lanes.  
   At  the  off‐ramp,  another  police  car  tried  to  block  Han‐
son’s progress, but Hanson navigated around it. The chase—
such  as  it was—ended  when  Hanson  stopped  at  a  red  light 
and  police  surrounded  his  car  with  guns  drawn.  Hanson, 
who  later  recounted  that  he  had  been  absolutely  terrified, 
turned  off  his  engine  and  put  his  hands  up.  Klinkhammer 
demanded  that  Hanson  open  the  door  and  exit  the  vehicle. 
Hanson did not comply, so the officers smashed the car win‐
dow, pulled him out, and arrested him. 
4                                                       No. 13‐1535 

    Hanson  was  eventually  charged  under  Wisconsin’s  felo‐
ny fleeing‐and‐eluding statute, Wis. Stat. § 346.04(3). His tri‐
al strategy was to argue that he fled in self‐defense because 
he  legitimately  and  reasonably feared  for  his  safety. In sup‐
port of this theory, he moved in limine to introduce testimo‐
ny from a high‐school principal under whom Klinkhammer 
had worked as the school’s liaison officer. The principal was 
prepared  to  testify  that  Klinkhammer  had  a  “reputation  as 
being confrontational, aggressive and hot‐tempered.”  
    Importantly,  Hanson  did  not  claim  that  he  knew  of 
Klinkhammer’s  reputation  prior  to  their  encounter.  Rather, 
he  sought  to  advance  a  pure  propensity  theory:  the  princi‐
pal’s evidence showed that Klinkhammer was an aggressive 
person  in  general,  and  that  made  it  more  likely  that 
Klinkhammer  acted  aggressively  during  the  June  29  traffic 
stop.  Like  federal  courts,  Wisconsin  largely  excludes  pro‐
pensity  evidence.  Wis.  Stat.  §  904.04(1);  Fed.  R.  Evid. 
404(a)(1).  But,  also  like  federal  courts,  Wisconsin  makes  an 
exception if the character evidence is offered by the accused 
in a criminal case in order to prove “a pertinent trait of char‐
acter of the victim of the crime.” Wis. Stat. § 904.04(1)(b); ac‐
cord Fed. R. Evid. 404(a)(2)(B).  
    Hanson  accordingly  argued  that,  within  the  meaning  of 
the  Wisconsin  rule,  Klinkhammer  was  a  “victim”  of  Han‐
son’s conduct. Cf. State v. Haase, 293 Wis.2d 322, 330 (Ct. App. 
2006) (holding that where the defendant eluded a police of‐
ficer  and  caused  damage  to  a  squad  car,  the  officer  was  a 
“victim” for purposes of restitution). The trial court rejected 
Hanson’s theory. It concluded that fleeing‐and‐eluding was a 
“victimless  crime”  to  which  the  exception  in  § 904.04(1)(b) 
did  not  apply.  See  7  Daniel  D.  Blinka,  Wisconsin  Practice  Se‐
No. 13‐1535                                                                5

ries: Wisconsin Evidence § 404.5,  at 165–66  (3d ed. 2008)  (not‐
ing that “so‐called ‘victimless crimes’ (e.g., drug dealing) fall 
within the general ban against using third‐parties’ character 
as circumstantial evidence of conduct”). 
    Although  deprived  by  this  ruling  of  his  corroborating 
propensity evidence, Hanson was still able to explain to the 
jury that he acted in self‐defense. Even so, the jury convicted 
him.  He  appealed  to  the  Wisconsin  Court  of  Appeals  and 
again  to  the  Wisconsin  Supreme  Court.  State  v.  Hanson,  330 
Wis.2d  140  (Ct. App.  2010);  State  v.  Hanson,  338  Wis.2d  243 
(2012).  Both  courts  approved  of  the  trial  court’s  interpreta‐
tion of Wisconsin’s rules of evidence and affirmed Hanson’s 
conviction.  Hanson  began  serving  his  prison  sentence  on 
March 24, 2012, during which time he filed his petition for a 
writ of habeas corpus.1 
                                         II. Discussion     
    So far, all we have described is a dispute about the mean‐
ing of the term “victim” in Wis. Stat. § 904.04(1)(b). We may 
not  quarrel  with  the  Wisconsin  Supreme  Court’s  interpreta‐
tion of its own rules of evidence, for “it is not the province of 
a  federal  habeas  court  to  reexamine  state‐court  determina‐
tions on state‐law questions.” Estelle v. McGuire, 502 U.S. 62, 
67–68 (1991). But the question Hanson asks us to decide here 
is different (a point that may have been somewhat lost dur‐
ing the state’s oral argument). Hanson contends that, taking 

                                                 
1 Although Hanson has since been released from prison, his habeas peti‐

tion  is  not  moot  because  Wisconsin  has  not  rebutted—indeed,  has  con‐
ceded—the presumption that his felony conviction carries collateral con‐
sequences. See Eichwedel v. Curry, 700 F.3d 275, 279 (7th Cir. 2012); Diaz v. 
Duckworth, 143 F.3d 345, 346 (7th Cir. 1998). 
6                                                         No. 13‐1535 

as  given  that  Wisconsin’s  rules  precluded  him  from  intro‐
ducing  evidence  in  support  of  his  self‐defense  theory,  the 
application  of  those  rules  at  his  trial  violated  his  federal 
rights—specifically, his constitutional right to present an ef‐
fective defense. See, e.g., Harris v. Thompson, 698 F.3d 609, 626 
(7th Cir. 2012) (noting that various constitutional provisions 
together  “embod[y]  a  substantive  right  to  present  a  mean‐
ingful and complete defense”). 
     Our review of this federal question begins with the deci‐
sion of the last state court to adjudicate the merits of the peti‐
tioner’s claim—here, the Wisconsin Supreme Court. Kamlager 
v.  Pollard,  715  F.3d  1010,  1015  (7th  Cir.  2013).  The  bulk  of 
Hanson’s  argument  before  the  state  supreme  court  con‐
cerned  issues  of  state  law.  But  he  also  raised  the  constitu‐
tional claim we have just described, albeit “only in a cursory 
fashion.”  Hanson,  338  Wis.2d  at  265.  The  court  dismissed  it 
as follows:  
     The  right  to  present  a  defense  is  grounded  in  princi‐
     ples  of  due  process  and  confrontation,  and  ensures 
     that  criminal  defendants  are  not  deprived  of  legiti‐
     mate  opportunities  to  challenge  the  State’s  theory, 
     and  generally  to  present  evidence  that  could  create 
     reasonable doubt in the minds of members of the jury. 
     See Chambers v. Mississippi, 410 U.S. 284, 294–95 (1973). 
     That  right  is  limited,  though,  as  this  court  and  the 
     United  States  Supreme  Court  have  recognized.  See, 
     e.g.,  Taylor  v.  Illinois,  484  U.S.  400,  410  (1988)  (ac‐
     knowledging  limitations  on  constitutional  right  to 
     present  a  defense,  including  exclusion  of  evidence 
     “inadmissible  under  standard  rules  of  evidence”); 
     State  v.  Pulizano,  155  Wis.  2d  633,  646–47  (1990) 
No. 13‐1535                                                           7

   (same). As these and many other cases make clear, the 
   rules of evidence generally have been held to comply 
   with  the  constitutional  right  to  present  a  defense. 
   Hanson’s challenge does nothing to draw those prec‐
   edents  into  question.  See  Crawford  v.  Washington,  541 
   U.S.  36,  68  (2004);  Davis  v.  Washington,  547  U.S.  813, 
   822  (2006)  (discussing  exceptions  to  the  hearsay  rule 
   and the right of confrontation).  
Id. at 265–66 (parallel citations omitted). 
    Because  this  habeas  corpus  case  involves  a  state‐court 
judgment,  Hanson  must  show  that  the  quoted  paragraph 
was  “contrary  to,  or  involved  an  unreasonable  application 
of, clearly established Federal law, as determined by the Su‐
preme  Court  of  the  United  States.”  28  U.S.C.  §  2254(d)(1). 
For  a  decision to be “contrary” to clearly established law, it 
must  either  apply  a  rule  that  contradicts  the  governing  law 
set forth in a Supreme Court case or come to a different out‐
come than the Supreme Court has reached on materially in‐
distinguishable  facts.  See  Brown  v.  Payton,  544  U.S.  133,  141 
(2005).  For  a  decision  to  involve  an  “unreasonable  applica‐
tion”  of  clearly  established  law,  the  state  court  must  apply 
the Supreme Court’s precedents to the facts “in an objective‐
ly unreasonable manner.” Id. 
    The Supreme Court has not spoken directly to the consti‐
tutionality of rules like Federal Rule of Evidence 404(a)(2)—a 
problem  for  Hanson.  Cf.  Pack  v.  Page,  147  F.3d  586,  589  (7th 
Cir.  1998)  (“[T]he  Supreme  Court  has  yet  to  hold  that  any 
application  of  a  rape‐shield  statute  is  inconsistent  with  the 
Constitution,  making  it  particularly  hard  to  say  that  failure 
to make a constitutional exception … is ‘contrary to … clear‐
ly  established  Federal  law.’”).  Instead,  it  has  described  the 
8                                                          No. 13‐1535 

parameters  of  the  right  to  present  an  effective  defense  in 
more  general  terms.  The  Court’s  cases  stand  for  two  basic 
propositions. First, rules of evidence must yield to a defend‐
ant’s constitutional right to present a defense when the rules 
“infringe upon a weighty interest of the accused and are ar‐
bitrary  or  disproportionate  to  the  purposes  they  are  de‐
signed  to  serve.”  Holmes  v.  South  Carolina,  547  U.S.  319,  324 
(2006) (internal quotation marks and alterations omitted); see 
also Rock v. Arkansas, 483 U.S. 44, 55 (1987) (“[A] state rule of 
evidence … may not be applied mechanistically to defeat the 
ends of justice.”). Second, despite this limitation, “[s]tate and 
federal  rulemakers  have  broad  latitude  under  the  Constitu‐
tion  to  establish  rules  excluding  evidence  from  criminal  tri‐
als.” Holmes, 547 U.S. at 324 (quoting United States v. Scheffer, 
523 U.S. 303, 308 (1998)). 
    Hanson argues that the Wisconsin Supreme Court’s deci‐
sion was contrary to this body of law because the court never 
asked  whether  applying  § 904.04(1)(b)  to  exclude  character 
evidence  about  Klinkhammer  was  arbitrary  or  dispropor‐
tionate to the rule’s purpose. Indeed, the court did not iden‐
tify  a  purpose  at  all.  It  simply  reasoned  that  (1)  there  is  a 
right  to  present  a  defense,  although  it  is  limited;  (2)  most 
rules  of  evidence  comply  with  this  right;  and  (3) 
§ 904.04(1)(b) is one of those rules.  
    All this is true, but it does not follow that the state court 
applied the wrong rule. At most, Hanson’s argument shows 
that the court voiced no rule at all—that it moved from a ma‐
jor  premise  (most  rules  of  evidence  are  constitutional)  to  a 
conclusion  (this  rule  of  evidence  is  constitutional)  without 
stating  the  minor  premise  that  linked  the  two.  Yet  the  Su‐
preme Court has said that a state court does not need to cite, 
No. 13‐1535                                                           9

or  even  be  aware  of,  its  precedents  “so  long  as  neither  the 
reasoning  nor  the  result  of  the  state‐court  decision  contra‐
dicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also Stock 
v. Rednour, 621 F.3d 644, 648 (7th Cir. 2010) (“Our review is of 
the state court’s decision, not the cases that it cited (or failed 
to  cite)  along  the  way.”).  The  “contrary  to”  prong  of 
§ 2254(d) requires Hanson to show more than the state’s fail‐
ure to cite Holmes, Rock, or some other like case to justify its 
conclusion. It requires him to show that the state court’s de‐
cision  “contradicts”  clearly  established  law,  Brown,  544  U.S. 
at 141, and nothing the state court said about Hanson’s fed‐
eral claim is out  of step with  the  Supreme Court’s cases.  To 
the contrary, the court accurately stated their holdings. 
     The  second  way  Hanson  can  satisfy  §  2254(d)  is  if  the 
Wisconsin  Supreme  Court  unreasonably  applied  clearly  es‐
tablished law—if its “ruling on the claim being presented in 
federal court was so lacking in justification that there was an 
error  …  beyond  any  possibility  for  fairminded  disagree‐
ment.”  Harrington  v.  Richter,  131  S.  Ct.  770,  786–87  (2011). 
Federal  courts  must  adopt  this  deferential  approach  even 
when state‐court decisions give no reasons for an outcome at 
all.  See  id.  at  786  (facing  a  state  court’s  one‐sentence  sum‐
mary  disposition,  “a  habeas  court  must  determine  what  ar‐
guments  …  could  have  supported[]  the  state  court’s  deci‐
sion.”).  It  follows  that  federal  courts  must  do  the  same 
where, as here, the state court gave some reasons for an out‐
come without necessarily displaying all of its reasoning.  
    Malinowski  v.  Smith,  509  F.3d  328  (7th  Cir.  2007),  is  in‐
structive.  In  that  case,  a  state  trial‐court  excluded,  as  privi‐
leged, testimony by the victim’s school counselor concerning 
the  young  victim’s  difficulty  perceiving  and  relating  the 
10                                                      No. 13‐1535 

truth.  The  defendant  claimed  that  this  violated  his  right  to 
present a defense. The operative state‐court decision did not 
reference the Holmes/Rock test, or even any federal law at all. 
Nevertheless,  examining  the  relevant  Supreme  Court  cases 
and  the  Wisconsin  law  at  issue,  we  concluded  that  a  fair‐
minded jurist could determine that the evidence was consti‐
tutionally excluded, and so we denied the writ. Id. at 335–39. 
    The Wisconsin Supreme Court’s decision in this case was 
likewise  well  within  the  realm  of  reasonableness.  To  begin 
with,  the  balancing  approach  required  by  Holmes  and  Rock 
involves very general interests. For that reason, we recently 
cautioned  against  reading  Rock  too  broadly  in  the  habeas 
context. See Arredondo v. Huibregtse, 542 F.3d 1155, 1170 (7th 
Cir. 2008). We also noted that “a state court’s application of 
the  Rock  methodology entails a substantial  element  of judg‐
ment,” so that the state court “is entitled to more leeway” on 
habeas  corpus  review.  Id.  (internal  quotation  marks  omit‐
ted).  Our  review  of  the  Wisconsin’s  court’s  decision  is  thus 
even more deferential than usual. 
    Wis.  Stat.  § 904.04(1)(b)  also  tracks  FRE  404(a)(2)(B)  and 
thus falls squarely within those “standard rules of evidence” 
that the Supreme Court has said almost always pass consti‐
tutional muster. Taylor v. Illinois, 484 U.S. 400, 410 (1988). Just 
this  year,  the  Court  observed  that  “[o]nly  rarely  have  we 
held that the right to present a complete defense was violat‐
ed by the exclusion of defense evidence under a state rule of 
evidence.” Nevada v. Jackson, 133 S. Ct. 1990, 1992 (2013) (per 
curiam).  The  Court  also  noted  that  the  “constitutional  pro‐
priety” of a state rule that was “akin to [a] widely accepted 
rule of evidence … cannot be seriously disputed.” Id. at 1993; 
see  also  Montana  v.  Egelhoff,  518  U.S.  37,  42  (1996)  (“[A]ny 
No. 13‐1535                                                       11

number  of  familiar  and  unquestionably  constitutional  evi‐
dentiary  rules  authorize  the  exclusion  of  relevant  evi‐
dence.”);  Harding  v.  Sternes,  380  F.3d  1034,  1048  (7th  Cir. 
2004) (“Rule 404(b) is not unconstitutional and therefore Illi‐
nois’ equivalent is not unconstitutional.”). 
    We  think  it  very  unlikely  that  §  904.04(1) would  disturb 
this trend. As the Wisconsin Supreme Court observed in re‐
gards  to  the  state  evidentiary  issue,  excluding  the  character 
evidence  about  Klinkhammer  served  important,  nonarbi‐
trary goals. The evidence “would have added little to the ju‐
ryʹs  understanding  of  [Hanson’s]  actions  during  the  traffic 
stop, and … likely would have confused the relevant issues.” 
Hanson,  338  Wis.2d  at  265.  These  are  classic  reasons  to  ex‐
clude character evidence. See, e.g., Michelson v. United States, 
335 U.S. 469, 476 (1948) (the exclusion of character evidence 
“tends  to  prevent  confusion  of  issues  …  and  undue  preju‐
dice”);  Advisory  Committee’s  Note  to  Fed.  R.  Evid.  404(a) 
(1972)  (“Character evidence is of slight probative value and 
… tends to distract the trier of fact from the main question of 
what actually happened on the particular occasion.”). 
    Nor  does  the  exclusion  of  Hanson’s  proffered  character 
evidence seem “disproportionate” to these interests. Holmes, 
547 U.S. at 324. Even though the high‐school principal’s tes‐
timony  was  excluded,  “the  exclusion  of  this  character  evi‐
dence did not prevent the real controversy”—Hanson’s self‐
defense  claim—“from  being  tried.”  Hanson,  330  Wis.2d  at 
155. As the Wisconsin Court of Appeals noted, Hanson told 
the jury directly about his version of the traffic stop. He testi‐
fied  that  Klinkhammer  “screamed  ‘at  the  top  of  his  lungs,’ 
took  out  his  baton,  acted  ‘gruffly’  and  ‘angrily’  in  taking 
Hanson’s  license,  grabbed  him,  ripped  his  shirt,  and  struck 
12                                                         No. 13‐1535 

him on the back of the head.” Id. In addition, “[t]he jury also 
heard  testimony from four  character witnesses  that  Hanson 
is a truthful and fair person,” id., along with testimony from 
Klinkhammer,  another  police  officer,  an  intern  riding  in 
Klinkhammer’s  car,  and  an  onlooker,  id.  at  150.  In  light  of 
Hanson’s opportunity to make his case and the risks associ‐
ated with character evidence in general, there is little reason 
to think that excluding the evidence violated Hanson’s con‐
stitutional  rights.  Cf.  Fontini  v.  Murphy,  257  F.3d  39,  47  (1st 
Cir. 2001) (rejecting a challenge to the exclusion of evidence 
where the defendant “offered direct testimony on the perti‐
nent issue” of self‐defense and the exclusion was “at best in‐
direct  evidence  which  [did]  no  more  than  add  to  existing 
proof that [the victim] was in a mood to lunge”). 
    One  other  aspect  of  Hanson’s  position  is  worth  pausing 
to consider. A traditional rationale for victim‐character rules 
like  § 904.04(1)(b)  is  that  they  give  defendants  “a  counter‐
weight against the strong investigative and prosecutorial re‐
sources of the government.” Christopher B. Mueller & Laird 
C.  Kirkpatrick,  Evidence:  Practice  Under  the  Rules  264–65  (2d 
ed. 1999). The gist of Hanson’s argument is that both the de‐
fendant  charged  with  fleeing  the  police  and  the  defendant 
charged  with  assault  need  such  a  counterweight.  Both  seek 
to  introduce  character  evidence  for  the  same  purpose:  to 
show that they acted (i.e., fled or attacked) because of anoth‐
er person’s (i.e., the police officer or the victim’s) aggressive 
actions. Yet only the latter defendant is allowed to introduce 
the  evidence  at  trial.  Indeed,  as  Hanson  notes,  Wisconsin’s 
interpretation  of  “victim”  implies  that  he  would  have  been 
better  off—from  an  evidentiary  perspective—if  he  had  as‐
No. 13‐1535                                                               13

saulted Officer Klinkhammer instead of driving to the police 
station.2 
   At  bottom,  then,  Hanson’s  argument  is  not  really  about 
whether  an  individual  affected  by  a  particular  crime  is  a 
“victim” or not. It is about whether, once a state decides that 
some  third‐party  propensity  evidence  can  be  introduced  to 
show  a  defendant  acted  in  self‐defense,  the  state  must  give 
an airtight rationale for extending that option to defendants 
charged with some crimes but not others.  
    That is a tall order. The narrow exceptions that allow cer‐
tain types of propensity evidence to be used in criminal trials 
have a long pedigree, and are now “so deeply imbedded in 
our  jurisprudence  as  to  assume  almost  constitutional  pro‐
portions and to override doubts of the basic relevancy of the 
evidence.”  Advisory  Committee’s  Note  to  Fed.  R.  Evid. 
404(a).  But  their  basis  “lies  more  in  history  and  experience 
than  in  logic.”  Id.  They  are  “dispensation[s]  from  the  ordi‐
nary rules of evidence, and a curious dispensation indeed.” 
United States v. Burke, 781 F.2d 1234, 1239 (7th Cir. 1985). The 
victim  exception  in  particular  was  historically  confined 
largely  to  cases  involving  homicide,  assault,  or  rape,  even 
though, as Hanson contends, its rationale might arguably cut 
more broadly. See H. Richard Uviller, Evidence of Character to 
Prove  Conduct:  Illusion,  Illogic,  and  Injustice  in  the  Courtroom, 
130 U. Penn. L. Rev. 845, 856 n.34 (1982).  
   The Supreme Court long ago acknowledged “the general 
opinion  of  courts,  textwriters  and  the  profession  that”  as‐
                                                 
2 But note: battery of a police officer is a Class H felony (punishable by 

up to 6 years in prison) while simply fleeing is only Class I (up to 3 years, 
6 months). See Wis. Stat. §§ 346.17(3)(a), 939.50(3) & 940.20(2). 
14                                                     No. 13‐1535 

pects  of  character‐evidence  law  are  “archaic,  paradoxical 
and full of compromises and compensations.” Michelson, 335 
U.S.  at  486.  “To  pull  one  misshapen  stone  out  of  the  gro‐
tesque structure,” as Hanson suggests we do here, may simi‐
larly be “more likely simply to upset its present balance be‐
tween  adverse interests  than to  establish a  rational edifice.” 
Id.  
    In  any  event,  the  standards  that  govern  habeas  corpus 
review of state‐court judgments ensure that we need not de‐
cide  that  question  in  this  case.  Excluding  the  character  evi‐
dence  about  Officer  Klinkhammer  focused  the  jury  on  the 
relevant issues while still permitting Hanson to make a vig‐
orous  case  that  he  was  acting  in  self‐defense  when  he  fled 
the scene of the traffic stop. The Wisconsin Supreme Court’s 
decision  rejecting  Hanson’s  constitutional  claim  was  neither 
contrary  to,  nor  involved  an  unreasonable  application  of, 
clearly established federal law, and we must therefore deny 
Hanson’s petition. 
                         III. Conclusion 
      We AFFIRM the judgment of the district court.